;opy
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/18/2015                                                    COA No. 12-13-00374-CR
SUTHERLIN, JOHNNY PAUL            Tr. Ct. No. 31228                            PD-0959-15
On this day, the Appellant's Pro Se petition for discretionary review has been
refused.
                                                                          Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *